Citation Nr: 0730258	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  04-09 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service connected diabetes mellitus, 
type II.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.C. Schingle, Law Clerk






INTRODUCTION

The veteran served on active duty from October 1966 to July 
1970.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a May 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Fargo, North Dakota, which denied the benefit 
sought on appeal.  The veteran appealed that decision to the 
BVA, and the case was referred to the Board for appellate 
review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In September 2005, the veteran's representative submitted 
pertinent medical evidence to the RO.  The veteran has not 
waived RO consideration of the additional evidence.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has invalidated the regulations which 
empowered the Board to consider additional evidence without 
prior RO review in the absence of a waiver of such review by 
the veteran or his representative.  Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1348 
(Fed. Cir. 2003).  Under the circumstances, the case must be 
returned to the RO for preliminary RO review of the new 
evidence.  

The law provides that VA shall made reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and request VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

In this case, the Board notes that the veteran was provided a 
VA examination in March 2003, and again in November 2003, in 
connection with his claim for service connection for 
hypertension.  However, the Board finds both VA examiners' 
opinions require further clarification regarding the 
relationship, if any, between the veteran's hypertension and 
the service-connected diabetes.  In this regard, the Board 
notes that both the March and November 2003 examiners stated 
that the veteran's hypertension was less than likely 
secondary to his diabetes.  However, the VA examiners did not 
specifically address the issue of whether the veteran's 
diabetes may have aggravated his hypertension.  The Court has 
held that when aggravation of a veteran's non-service 
connected disability is proximately due to or the result of a 
service-connected disease or injury, it too shall be service 
connected for that degree of aggravation.  See Allen v. 
Brown, 7 Vet. App. 439, 446 (1995).  Therefore, the Board 
finds that a VA examination and medical opinion are necessary 
for the purpose of determining whether the veteran's current 
hypertension is causally or etiologically related to his 
service-connected diabetes.

The Board notes that during the pendency of this appeal, the 
provisions of 38 C.F.R. § 3.310 were amended, effective from 
October 10, 2006.  The new provisions require that service 
connection not be awarded on an aggravation basis without 
establishing a pre-aggravation baseline level of disability 
and comparing it to current level of disability.  71 Fed. Reg 
52744-47 (Sept. 7, 2006).  Although the stated intent of the 
change was merely to implement the requirements of Allen v. 
Brown, 7 Vet. App. 439 (1995), the new provisions amount to 
substantive changes to the manner in which 38 C.F.R. § 3.310 
has been applied by VA in Allen-type cases since 1995.  
However, the veteran in this case has not been notified of 
this amendment.  Therefore, the Board finds it necessary to 
remand the veteran's claim so that the RO may address in the 
first instance the applicability of these revisions to the 
claim.

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided wit notice of 
the type of evidence necessary to establish a disability 
rating or an effective date.  As the claim is being remanded 
for proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), an explanation as to the type of evidence that is 
needed to establish a disability rating and an effective date 
should also be included.

Accordingly, the case is REMANDED for the following action:

1. The RO should send the veteran a 
notice letter in connection with his 
claim for service connection for 
hypertension.  The letter should inform 
him of the information and evidence that 
is necessary to substantiate the claim; 
(2) inform him about the information and 
evidence that VA will seek to provide; 
(3) inform him about the information and 
evidence he is expected to provide; and 
(4) ask him to provide any evidence in 
his possession that pertains to the 
claim.  The letter should also include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The veteran should be afforded a VA 
examination to determine the nature, 
extent and etiology of his current 
hypertension.  Any and all studies, 
tests, and evaluation deemed necessary by 
the examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, and to provide an opinion as 
to whether it is at least as likely as 
not that any currently existing 
hypertension is causally or etiologically 
related to his symptomatology in service 
or is otherwise related to his military 
service or to a service-connected 
disability such as diabetes mellitus or 
was permanently aggravated by active duty 
or a service-connected disability.

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a conclusion as it is to find against 
it.)

A clear rationale for all opinions is 
required and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the appellant's 
claims file, or in the alternative, the 
claims file must be made available to the 
examiners for review.

3.	The AMC should then readjudicate the claim 
on appeal in
light of all of the evidence of record.  If 
the issue remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case, and 
afforded a reasonable period of time within 
which to respond thereto.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
G. A. WASIK
Acting Veterans Law Judge, Board of Veterans' Appeals




Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



